J-S92037-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
              Appellee                    :
                                          :
      v.                                  :
                                          :
CASEY LYNN LESLIE,                        :
                                          :
              Appellant                   :   No. 923 WDA 2016

               Appeal from the PCRA Order June 13, 2016
             in the Court of Common Pleas of Crawford County
            Criminal Division at No(s): CP-20-CR-0000053-2013

BEFORE:     SHOGAN, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED JANUARY 12, 2017

      Casey Lynn Leslie (Appellant) appeals from the order entered on June

13, 2016, which denied his petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      On May 9, 2013, Appellant pled guilty to one count of robbery, graded

as a felony of the first degree.     Because a firearm was used in the

commission of the robbery, the Commonwealth issued notice of its intent to

seek a five year mandatory minimum sentence under 42 Pa.C.S. § 9721(a).

On June 21, 2013, Appellant was sentenced to a term of five to ten years’

incarceration.   Appellant did not file post-sentence motions or a direct

appeal.

      On November 2, 2015, Appellant filed pro se a motion to correct illegal

sentence, which the lower court treated as a PCRA petition.     Counsel was

*Retired Senior Judge assigned to the Superior Court.
J-S92037-16


appointed and on December 8, 2015, following briefs from both parties, the

PCRA court issued notice of its intent to dismiss Appellant’s petition without

a hearing pursuant to Rule of Criminal Procedure 907.

      On December 14, 2015, Appellant’s counsel filed an amended PCRA

petition.   On April 26, 2016, the court heard argument on Appellant’s

amended petition and, on June 13, 2016, the PCRA court issued a

memorandum and order denying the petition as untimely-filed. This timely-

filed appeal followed.    The trial court did not order Appellant to file a

statement pursuant to Pa.R.A.P. 1925(b), and none was filed.

      On appeal, Appellant asks us to consider “[w]hether the PCRA court

erred in not scheduling an evidentiary hearing to consider [his] evidence

that in compliance with 42 Pa.C.S.[] Section 9545(b)(2) he filed his pro se

PCRA motion within [60] days of being notified of the United States Supreme

Court’s June 17, 2013 decision in Alleyne vs. United States, 530 U.S. 466

(2013).” Appellant’s Brief at 7.

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the court’s rulings are supported by the evidence of

record and free of legal error.    Commonwealth v. Anderson, 995 A.2d
1184, 1189 (Pa. Super. 2010).      We will begin by addressing whether the

PCRA court correctly determined that Appellant untimely filed his petition.

      Under the PCRA, all petitions must be filed within one year of the date

that the petitioner’s judgment became final, unless one of three statutory

                                    -2-
J-S92037-16


exceptions applies. 42 Pa.C.S. § 9545(b)(1); Commonwealth v. Chester,

895 A.2d 520, 522 (Pa. 2006).       For purposes of the PCRA, a judgment

becomes final at the conclusion of direct review. 42 Pa.C.S. § 9545(b)(3).

“The PCRA’s time restrictions are jurisdictional in nature.”   Chester, 895
A.2d at 522. “Thus, ‘[i]f a PCRA petition is untimely, neither this Court nor

the trial court has jurisdiction over the petition. Without jurisdiction, we

simply do not have the legal authority to address the substantive claims.’”

Id. (quoting Commonwealth v. Lambert, 884 A.2d 848, 851 (Pa. 2005)).

We note that although a challenge based on Alleyne does implicate the

legality of a sentence, “a legality of sentence claim may nevertheless be lost

should it be raised . . . in an untimely PCRA petition for which no time-bar

exception applies.” Commonwealth v. Miller, 102 A.3d 988, 995-96 (Pa.

Super. 2014).

     Appellant was sentenced on June 21, 2013 and had 30 days to file a

direct appeal with this Court. Pa.R.A.P. 903(a). He did not do so. Thus, for

purposes of the PCRA, Appellant’s judgment of sentence became final on

July 21, 2013, when the time for filing a direct appeal expired. He therefore

had until July 21, 2014, in order to file timely a PCRA petition. 42 Pa.C.S.

§ 9545(b)(1).

     Because Appellant untimely filed his PCRA petition in November of

2015, it is facially untimely and he had the burden of pleading and offering

to prove one of the following exceptions:

                                    -3-
J-S92037-16


     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the
     claim in violation of the Constitution or laws of this
     Commonwealth or the Constitution or laws of the United States;

     (ii) the facts upon which the claim is predicated were unknown
     to the petitioner and could not have been ascertained by the
     exercise of due diligence; or

     (iii) the right asserted is a constitutional right that was
     recognized by the Supreme Court of the United States or the
     Supreme Court of Pennsylvania after the time period provided in
     this section and has been held by that court to apply
     retroactively.

42 Pa.C.S. § 9545(b)(1).   Moreover, “[a]ny petition invoking an exception

provided in [42 Pa.C.S. § 9545(b)(1)] shall be filed within 60 days of the

date the claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

     Appellant failed to raise any of the aforementioned exceptions in his

pro se petition. In his amended petition, Appellant, through counsel, avers

that the Alleyne decision satisfies the exceptions found at 42 Pa.C.S.

§ 9545(b)(1)(ii) and (iii). Amended PCRA Petition, 12/14/2015, at 5.

Further, Appellant asserts that the PCRA court erred in dismissing his

amended petition because his pro se petition was filed “within 60 days of

being notified” of the Supreme Court’s decision in Alleyne. Id.

     Appellant’s argument is unavailing. As this Court has explained,

           [e]ven assuming that Alleyne did announce a new
     constitutional right, neither our Supreme Court, nor the United
     States Supreme Court has held that Alleyne is to be applied
     retroactively to cases in which the judgment of sentence had
     become final. This is fatal to Appellant’s argument regarding the
     PCRA time-bar.

                                   -4-
J-S92037-16



Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super. 2014).

      Further, our Supreme Court has held that “subsequent decisional law

does not amount to a new ‘fact’ under section 9545(b)(1)(ii) of the PCRA.”

Commonwealth v. Watts, 23 A.3d 980, 987 (Pa. 2011). Even if the

Alleyne decision qualified as a newly-discovered fact, it is well-settled that

for purposes of PCRA timeliness exceptions, “the sixty-day period begins to

run   upon     the   date    of   the    underlying     judicial    decision.”

Commonwealth v. Boyd, 923 A.2d 513, 517 (Pa. Super. 2007) (emphasis

added). Alleyne was decided on June 17, 2013. Appellant did not file his

PCRA within 60 days of that decision. We have held that “[n]either the court

system nor the correctional system is obliged to educate or update prisoners

concerning changes in case law.” Commonwealth v. Brandon, 51 A.3d
231, 236 (Pa. Super. 2012) (quoting Commonwealth v. Baldwin, 789
A.2d 728, 731 (Pa. Super. 2001)).

      Accordingly, because Appellant has failed to plead or prove an

exception to the statutory time-bar, we conclude that the PCRA court did not

err by denying Appellant’s petition. Thus, we affirm the court’s order.

      Order affirmed.




                                     -5-
J-S92037-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/12/2017




                          -6-